DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the minor informality in FIG. 7; callout 704 in flowchart 700 recites “select a chanin of algorithms configured to identify the image based on the characteristics” and should recite “select a chain of algorithms configured to identify the image based on the characteristics.” Appropriate correction is required.
FIG. 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Appropriate correction is required.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: output controller 828 in FIG. 8. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No.: 2017/0200090 (Hershey et al.) (hereinafter Hershey). Although Hershey has a common inventor and same assignee/applicant as the present application, Hershey was published on 07/13/2017 while the present application has an effective filing date of 10/7/2019. Therefore, Hershey is available as prior art under 35 U.S.C. 102(a)(1) because it was published more than 1 year before the effective filing date of the present application.
Regarding claim 1, Hershey teaches a method comprising: receiving a query for an image, the query indicating characteristics of the image (Hershey, para. [0093], lines 1-8; FIG. 10: “

    PNG
    media_image1.png
    127
    510
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    73
    523
    media_image2.png
    Greyscale
”;

    PNG
    media_image3.png
    780
    1036
    media_image3.png
    Greyscale
);
selecting a chain of algorithms configured to identify the image based on the characteristics (Hershey, para. [0064], lines 8-14; para. [0065]: “

    PNG
    media_image4.png
    163
    509
    media_image4.png
    Greyscale
”; “

    PNG
    media_image5.png
    272
    512
    media_image5.png
    Greyscale
”;

    PNG
    media_image6.png
    848
    580
    media_image6.png
    Greyscale
);
operating an algorithm of the selected chain of algorithms that operate in increased fidelity order on an input to produce a first result (Hershey, para. [0064], lines 13-14; para. [0081], lines 9-20; para. [0069], lines 1-12; para. [0073], lines 1-4; FIG. 3A: “

    PNG
    media_image7.png
    49
    509
    media_image7.png
    Greyscale
”; “

    PNG
    media_image8.png
    274
    509
    media_image8.png
    Greyscale
”

    PNG
    media_image9.png
    280
    514
    media_image9.png
    Greyscale
”; “

    PNG
    media_image10.png
    94
    515
    media_image10.png
    Greyscale
”;

    PNG
    media_image11.png
    265
    765
    media_image11.png
    Greyscale
;
the reduced subset of source data is the first result of the first algorithm (1 in FIG. 3A) of the chain of algorithms as well as the results passed to the stochastic processor 218 shown in FIG. 4);
operating a ground truth algorithm on the input to generate a second result (Hershey, para. [0087], lines 1-8; para. [0086], lines 1-6: “

    PNG
    media_image12.png
    187
    521
    media_image12.png
    Greyscale
”; “

    PNG
    media_image13.png
    144
    513
    media_image13.png
    Greyscale
”;

    PNG
    media_image14.png
    671
    1051
    media_image14.png
    Greyscale
;
stochastic math model (SMM) 404 is used to feed a set of training images through an initial algorithmic chain, selected by using ground truth accuracy (i.e. Ph), that determines of correct and incorrect images (ground truth testing) is found for each algorithm in the chain; the second results are the determined images designated as CORRECT and INCORRECT in FIG. 7A via ground truth testing);
comparing the first and second results to determine a probability of correctness (Pc) and confidence interval (CI) for the algorithm (Hershey, para. [0086], lines 5-11; para. [0087], lines 8-13; para. [0012]: “

    PNG
    media_image15.png
    161
    505
    media_image15.png
    Greyscale
”; “

    PNG
    media_image16.png
    139
    512
    media_image16.png
    Greyscale
”; “

    PNG
    media_image17.png
    304
    521
    media_image17.png
    Greyscale
”;
the first results are the set of source data fed through the chain for the first algorithm in the chain; the second results are the determined images designated as CORRECT and INCORRECT in FIG. 7A via ground truth testing; the probability of correctness (Pc) for the first object/image passed through is decided to be Pc1 = Ph1 for the entire set of like objects (Ph is the ground truth accuracy) after comparing the training stage that produces a Pc of 0.996945 for level 1 of the chain; the confidence interval is also found for the level 1 algorithm chain); and
	altering the chain of algorithms based on the determined Pc and CI (Hershey, para. [0086], lines 11-35: “

    PNG
    media_image18.png
    570
    531
    media_image18.png
    Greyscale
”).
	Regarding claim 8, Hershey teaches a system comprising: a user interface to receive a query for an image, the query indicating characteristics of the image; processing circuitry coupled to the user interface, the processing circuitry configured to: (Hershey, para. [0093], lines 1-8; FIG. 10; see claim 1 above; para. [0092]: “

    PNG
    media_image19.png
    168
    519
    media_image19.png
    Greyscale
”).
With regards to the remaining limitations of claim 8, they recite the functions of the method of claim 1, as an apparatus. Thus, the analyses in rejecting claim 1 is equally applicable to claim 8.
	Regarding claim 15, Hershey teaches a non-transitory machine-readable medium including instructions that, when executed by a machine, configure the machine to perform operations comprising: (Hershey, para. [0011]; para. [0072]: “

    PNG
    media_image20.png
    79
    517
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    274
    525
    media_image21.png
    Greyscale
”; “

    PNG
    media_image22.png
    187
    523
    media_image22.png
    Greyscale
”;
a computer-implemented system shown in Hershey, has a memory and processor that are equivalent to a non-transitory machine-readable medium including instructions to perform operations). 
With regards to the remaining limitations of claim 15, they recite the functions of the method of claim 1, as a non-transitory machine-readable medium including instructions to perform operations. Thus, the analyses in rejecting claim 1 is equally applicable to claim 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9, 12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hershey, in view of U.S. Patent Application Publication No.: 2018/0232644 (Acharya et al.) (hereinafter Acharya).
Regarding claim 2, Hershey teaches the method of claim 1, further comprising: selecting the algorithm of immediately next algorithms, and operating the immediately next algorithm of the chain of algorithms on the input (Hershey, para. [0086], lines 11-35; FIG. 3; see claim 1 above).
Hershey fails to teach
maximize a cumulative reward (for a sequence of events) and using reinforcement learning (RL).
Acharya teaches
maximize a cumulative reward (for a sequence of events) and using reinforcement learning (RL) (Acharya, para [0106]: “

    PNG
    media_image23.png
    328
    515
    media_image23.png
    Greyscale
”;

    PNG
    media_image24.png
    715
    960
    media_image24.png
    Greyscale
).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the step of selecting the algorithm of immediately next algorithms, and operating the immediately next algorithm of the chain of algorithms on the input, as taught by Hershey, to include the step of maximizing a cumulative reward and determining, using reinforcement learning (RL).
	The suggestion/motivation for doing so would have been “as an example, a query related to upcoming activities that is received at 10:00 AM on a Saturday morning from a user's home may return cognitive insights related to entertainment performances scheduled for the weekend; conversely, the same query received at the same time on a Monday morning from a user's office may return cognitive insights related to business functions scheduled during the work week; in various embodiments, the information contained in the insight streams 2064 is used to rank the cognitive insights provided in the cognitive insight summary 2048” (Acharya, para. [0330], lines 1-11); the cumulative reward feature allows the system to optimize and keep track of which algorithm to use in real time after each individual algorithm is selected; this allows a dynamic chain of algorithms to be built rather than using a set of predefined chain of algorithms that does not consider the real-time current state of what algorithm is currently being used; this allows for more accurate image results based on a user’s query of an image database.
	Hershey, in view of Acharya, teaches 
	selecting the algorithm of immediately next algorithms that maximizes a cumulative reward for the chain of algorithms; operating the immediately next algorithm of the chain of algorithms on the input and determining, using reinforcement learning (RL), for each of the remaining algorithms respective rewards for operating using immediate next algorithms of the chain of algorithms (Acharya, FIG. 2; FIG. 11; Hershey, FIG. 4, FIG. 6; Acharya, para. [0208], lines 1-10; para. [0209], lines 1-14; para. [0044]:

    PNG
    media_image25.png
    730
    1104
    media_image25.png
    Greyscale

    PNG
    media_image26.png
    727
    542
    media_image26.png
    Greyscale
;

    PNG
    media_image6.png
    848
    580
    media_image6.png
    Greyscale

    PNG
    media_image27.png
    668
    899
    media_image27.png
    Greyscale
; “

    PNG
    media_image28.png
    248
    515
    media_image28.png
    Greyscale
”; “

    PNG
    media_image29.png
    326
    530
    media_image29.png
    Greyscale
”; “

    PNG
    media_image30.png
    214
    523
    media_image30.png
    Greyscale
”;
when comparing FIG. 2 of Acharya to FIG. 4 of Hershey, it may be seen that the cognitive interference system 118 in FIG. 2 is equivalent to the global object recognition server 112 in FIG. 4; both systems take in a group of algorithms (algorithms 226 in FIG. 2 and processes 202, 204, 206, 208, 210, 212, 214, and 216 in FIG. 4) and inputs (images in FIG. 2 and cognitive graph 228 in FIG. 4) to output detections (destinations 232 in FIG. 2 and results 232 of FIG. 4) that are intelligently learned from relevant data and events to offer insights and predictions that are ranked based on degree of complexity); FIG. 11 of Acharya and FIG. 6 of Hershey are equivalent in that they both demonstrate determining their respective degree of abstraction, and structuring them accordingly into a hierarchy; therefore, Hershey, when modified by Acharya, may utilize cumulative rewards and reinforcement learning taught in Acharya, together with the chain of algorithms in Hershey).
	Therefore, it would have been obvious to combine Hershey with Acharya to obtain the invention as specified in claim 2.
	Regarding claim 9, it recites the functions of the method of claim 2, as an apparatus. Thus, the analyses in rejecting claim 2 is equally applicable to claim 9.
	Regarding claim 16, it recites the functions of the method of claim 2, as a non-transitory machine-readable medium including instructions to perform operations. Thus, the analyses in rejecting claim 2 is equally applicable to claim 16.
	Regarding claim 5, Hershey, in view of Acharya, teaches the method of claim 2, values of Pc and CI (see claim 2 above; Hershey, para. [0086], lines 5-11; para. [0087], lines 8-13; para. [0012]; see claim 1 above)
	Hershey, in view of Acharya, fails to teach
wherein a state space for the RL is all possible positive values.
Acharya further teaches
wherein a state space for the RL is all possible positive values (Acharya, para. [0150]: “

    PNG
    media_image31.png
    307
    425
    media_image31.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the values of Pc and CI, as taught by Hershey, in view of Acharya, to be a part of a state space for the RL, and to be all possible positive values, as further taught by Acharya.
The suggestion/motivation for doing so would have been so “future behavior of the model, for both the time remaining in the current state and the next state, depends only upon the current state of the model and not on historical behavior” (Acharya, para. [0150], lines 12-16); by relying on the current state in a state space and not what is historically defined a different chain of algorithms will be generated for every iteration of the system depending on the user query and image database that is used; this allows for dynamically selecting a chain of algorithms that is tailored to a user’s query; this will lead to more accurate image results shown to the user.
Regarding claim 12, it recites the functions of the method of claim 5, as an apparatus. Thus, the analyses in rejecting claim 5 is equally applicable to claim 12.
Regarding claim 19, it recites the functions of the method of claim 5, as a non-transitory machine-readable medium including instructions to perform operations. Thus, the analyses in rejecting claim 5 is equally applicable to claim 19.
	
Allowable Subject Matter
Claims 3-4, 6-7, 10-11, 13-14, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on M-F 7:30 AM – 5:30 PM EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3638.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662

/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662